Exhibit Rogers Reports Strong First Quarter 2008 Financial and Operating Results Consolidated Revenue Grows 14% to $2.6 Billion, Adjusted Operating Profit Increases 21% to $984 Million, and Net Income Increases 102% to $344 Million; Wireless Postpaid Net Subscriber Additions Grow to 97,000, with ARPU up 7% and Churn Down to 1.10%; Cable Drives Continued Strong Net Additions of Revenue Generating Units and Crosses the One-Million Subscriber Mark for Home Telephone Customers as Margins Expand Wireless Announced it Will Bring the iPhone to Canada Later This Year TORONTO (April 29, 2008) - Rogers Communications Inc. today announced its consolidated financial and operating results for the three months ended March 31, Financial highlights are as follows: Three months ended March 31, (In millions of dollars, except per share amounts) 2008 2007 % Chg Operating revenue $ 2,609 $ 2,298 14 Operating profit(1) 1,095 798 37 Net income 344 170 102 Net income per share: Basic $ 0.54 $ 0.27 100 Diluted 0.54 0.26 108 As adjusted:(2) Operating profit $ 984 $ 814 21 Net income 270 186 45 Net income per share: Basic $ 0.42 $ 0.29 45 Diluted 0.42 0.29 45 (1) Operating profit should not be considered as a substitute or alternative for operating income or net income, in each case determined in accordance with Canadian generally accepted accounting principles (“GAAP”). See the “Reconciliation of Net Income to Operating Profit and Adjusted Operating Profit” section for a reconciliation of operating profit and adjusted operating profit to operating income and net income under Canadian GAAP and the “Key Performance Indicators and Non-GAAP Measures” section. (2) For details on the determination of the ‘as adjusted’ amounts, which are non-GAAP measures, see the “Supplementary Information” and the “Key Performance Indicators and Non-GAAP Measures” sections. The ‘as adjusted’ amounts presented above are reviewed regularly by management and our Board of Directors in assessing our performance and in making decisions regarding the ongoing operations of the business and the ability to generate cash flows. The ‘as adjusted’ amounts exclude (i) stock-based compensation (recovery) expense; (ii) integration and restructuring expenses; and (iii) in respect of net income and net income per share, the related income tax impact of the above amounts. Rogers Communications Inc. 1 First Quarter 2008 Highlights of the first quarter of 2008 include the following: • Generated continued strong double-digit growth in quarterly revenue and adjusted operating profitof 14% and 21%, respectively, while net income increased 102% to $344 million (or by 45% to $270 million on an adjusted basis) and adjusted operating profit less interest expense and PP&E additions rose 94% to $525 million. • Wireless subscriber postpaid net additions were 97,000, while postpaid subscriber monthly churn was reduced to 1.10% from 1.17% in the first quarter of 2007. Wireless postpaid monthly ARPU (average revenue per user) increased 7% year-over-year to $72.39 driven in part by the 47% growth in data revenue to $206 million, or 15.1% of network revenue. • Fido announced that four years after its launch, Fido Rewards is now the most successful wireless membership rewards program in North America having surpassed the one million membership milestone. • Wireless announced it had reached an agreement with Apple to bring the iPhone to Canada later this year. Information regarding device availability and service plans will be announced at a later date. • Cable ended the quarter with 702,000 residential voice-over-cable telephony subscriber lines, reflecting net additions of 46,000 lines for the quarter, of which approximately 3,000 were migrations from the circuit-switched platform. Early in the first quarter, Cable added its one-millionth Rogers Home Phone customer, including voice-over-cable and circuit-switched lines. • Cable’s Internet subscriber base grew by 41,000 in the quarter to 1,510,000, and digital cable households increased by 49,000 to reach 1,402,000. During the quarter, Cable increased the speeds for its Internet access services, and also implemented monthly usage allowances and monitoring tools, while usage-based billing on a per gigabyte basis for very heavy usage customers is phased in. • Cable announced that it had entered into an agreement to acquire Aurora Cable TV Limited (“Aurora Cable”). This transaction has not yet closed pending Canadian Radio-television and Telecommunications Commission (“CRTC”) approval, which is expected in 2008. Aurora Cable provides cable television, Internet and telephony services in the Town of Aurora and the community of Oak Ridges, in Richmond Hill, Ontario. • Availability of the Rogers Portable Internet service was expanded to now include more than 150 urban and rural communities across Canada. With this most recent expansion, the Inukshuk joint venture’s network has become the second largest broadband fixed wireless network in the world. • Media announced an arrangement with the Buffalo Bills that will see the team play eight NFL games at the 54,000 seat Rogers Centre over the next five years. Indications of interest for ticket purchases for the eight game series has already greatly exceeded the available seating capacity. • Media also announced that the CRTC has approved the acquisition of Vancouver's ethnic television station, Channel m. Channel m will become a Rogers OMNI TV property joining OMNI.1 and OMNI.2 in Ontario and, beginning in the fall of 2008, the newly licenced OMNI TV channels launching in Calgary and Edmonton. The transaction is expected to close on April 30, 2008. • Rogers’ Board of Directors approved an increase in the annual dividend from $0.50 to $1.00 per share to be paid in quarterly amounts of $0.25 per share effective with the quarterly dividend which was declared on February 21, 2008. At the same time, Rogers also filed a Normal Course Issuer Bid (“NCIB”) which authorizes us to repurchase up to the lesser of 15 million of its Class B Non-Voting shares and that number of Class B Non-Voting shares that can be purchased under the NCIB for an aggregate purchase price of $300 million. “This was a robust start to 2008 both operationally and financially for which I’m thankful to our loyal customers and our thousands of hard working employees,” said Ted Rogers, President and CEO of Rogers Communications Inc. “While many challenges lie ahead in the coming quarters, we are well on track to deliver another year of strong growth in both subscribers and profitability. Our focus as 2008 continues to unfold remains solidly upon disciplined execution, excellence in customer service and unparalleled innovation that adds value to our customers’ lives.” Rogers Communications Inc. 2 First Quarter 2008 MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE THREE MONTHS ENDED MARCH 31, 2008 This management’s discussion and analysis (“MD&A”), which is current as of April 28, 2008, should be read in conjunction with our 2007 Annual MD&A and our 2007 Annual Audited Consolidated Financial Statements and Notes thereto. The financial information presented herein has been prepared on the basis of Canadian generally accepted accounting principles (“GAAP”) for interim financial statements and is expressed in Canadian dollars. Please refer to Note 26 to our 2007 Annual Audited Consolidated Financial Statements for a summary of the differences between Canadian GAAP and United States (“U.S.”) GAAP for the year ended December 31, 2007. In this MD&A, the terms “we”, “us”, “our”, “Rogers” and “the Company” refer to Rogers Communications Inc. and our subsidiaries, which are reported in the following segments: • “Wireless”, which refers to our wireless communications operations, including Rogers Wireless Partnership (“RWP”) and Fido Solutions Inc.; • “Cable” (formerly “Cable and Telecom”), which refers to our wholly owned cable television subsidiaries, including Rogers Cable Communications Inc. (“RCCI”); and • “Media”, which refers to our wholly owned subsidiary Rogers Media Inc. and its subsidiaries, including Rogers Broadcasting, which owns a group of 52 radio stations, the CityTV television network, the Rogers Sportsnet television network, The Shopping Channel, the OMNI television stations, and Canadian specialty channels including Biography and G4TechTV; Rogers Publishing, which publishes approximately 70 magazines and trade journals; and Rogers Sports Entertainment, which owns the Toronto Blue Jays Baseball Club (“Blue Jays”) and the Rogers Centre. Media also holds ownership interests in entities involved in specialty television content, television production and broadcast sales. “RCI” refers to the legal entity Rogers Communications Inc. excluding our subsidiaries. Throughout this MD&A, percentage changes are calculated using numbers rounded to which they appear. Rogers Communications Inc. 3 First Quarter 2008 SUMMARIZED
